UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6484



ROBB M. HARKSEN,

                                             Plaintiff - Appellant,

          versus


UNNAMED DEFENDANTS; R. A. YOUNG, Regional
Director; UNKNOWN LAW ENFORCEMENT OFFICER; S.
K. YOUNG, Warden, Wallens Ridge State Prison;
MR. HARVEY, Assistant Warden of Wallens Ridge
State Prison; D. A. TAYLOR, Captain; SERGEANT
GIVENS; SERGEANT O'QUINN; CORRECTIONAL OFFICER
HAMILTON; TERESA JOHNSON, Nurse; RON ANGELONE;
DOCTOR BAILEY; NURSE BALLARD; CORRECTIONAL
OFFICER BOGGS; S. CLINGMAN; CORRECTIONAL
OFFICER COCHRAN; LIEUTENANT COMPTON; ISAAC
WOODY DAILY, II; SERGEANT DAVIDSON; R. N.
DUNCAN; SERGEANT ELAM; NURSE ESKRIDGE, LPN;
NURSE FRALEY, LPN; LIEUTENANT GALIHAR; M.
GLASS, Psychologist; SERGEANT HAMILTON; NURSE
HARBOR, LPN; AWO HARVEY; SERGEANT HEAD;
CORRECTIONAL OFFICER HICKS; CAPTAIN HOCKETT;
P. HUGHES; GENE JOHNSON; CORRECTIONAL OFFICER
JONES; D. JONES, Psychologist; H. JORDAN;
CORRECTIONAL    OFFICER   KERN;    CORRECTIONAL
OFFICER LINGERFELT; E. LOONEY, MD; NURSE
MCCURRY,   LPN;    NURSE  MCNEIL;   J.    MOORE,
Correctional     Officer    (1);   J.     MOORE,
Correctional    Officer   (2);   DOCTOR    OHAI;
COUNSELOR MONK; SERGEANT MEYER; J. PERKINS,
Psychologist; R. PHILLIPS, AWP; B. J. RAVIZE;
CORRECTIONAL OFFICER REED; FRED SHILLINGS, MD;
W. SMITH, Correctional Officer; K. SNYDER,
Lieutenant;    CORRECTIONAL    OFFICER    STACY;
SERGEANT STANLEY; DOCTOR TATRO; WARDEN TRUE;
DOCTOR    WAGNER;    F.   WILKINS,     Sergeant;
CORRECTIONAL OFFICER YOUNG; R. A. YOUNG; S. A.
YOUNG,

                                          Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-00-962-7)


Submitted:   June 13, 2002                Decided:   June 19, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robb M. Harksen, Appellant Pro Se. Mark Ralph Davis OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Robb M. Harksen appeals the district court’s order dismissing

without prejudice some but not all of Harksen’s claims brought

pursuant to 42 U.S.C.A. § 1983 (West Supp. 2001) for failure to

state a claim under 28 U.S.C.A. § 1915A (West Supp. 2001).       We

dismiss the appeal for lack of jurisdiction because the order is

not appealable.   This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory.     We deny Harksen’s

motion for a ruling on a motion in the district court.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                3